As filed with the Securities and Exchange Commission on November 15, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. IronBridge Small Cap Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 97.9% Aerospace & Defense4.1% Esterline Technologies Corp. (a) $ Moog, Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Apparel Retail3.9% Deckers Outdoor Corp. (a) The Buckle, Inc. Under Armour, Inc. (a) Auto Parts & Equipment0.6% Modine Manufacturing Co. (a) Biotechnology2.0% Cepheid, Inc. (a) Luminex Corp. (a) Building Products1.2% A.O. Smith Universal Forest Products, Inc. Capital Markets2.8% Jefferies Group, Inc. Knight Capital Group, Inc. - Class A (a) Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. Chemicals4.7% Cabot Corp. FMC Corp. Methanex Corp. Minerals Technologies, Inc. NewMarket Corp. Commercial Banks4.9% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Commercial Services & Supplies2.9% Coinstar, Inc. (a) Herman Miller, Inc. K12, Inc. (a) LeapFrog Enterprises, Inc. (a) PICO Holdings, Inc. (a) Communications Equipment2.1% Aruba Networks, Inc. (a) Polycom, Inc. (a) Riverbed Technology, Inc. (a) Computer Systems Design and Related Services1.5% SYNNEX Corp. (a) Syntel, Inc. Construction & Engineering0.5% MasTec, Inc. (a) Diversified Financial Services0.5% GATX Corp. Electric Utilities2.5% Black Hills Corp. El Paso Electric Co. ITC Holdings Corp. Electrical Equipment2.0% EnerSys (a) Thomas & Betts Corp. (a) Electronic Equipment & Instruments3.1% Littelfuse, Inc. National Instruments Corp. ScanSource, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services3.7% Atwood Oceanics, Inc. (a) Complete Production Services, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food & Staples Retailing0.5% The Fresh Market, Inc. (a) Food Products0.9% Corn Products International, Inc. Gas Utilities1.3% UGI Corp. General Merchandise0.4% Fred's, Inc. - Class A Health Care Equipment & Supplies3.8% Gen-Probe, Inc. (a) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. (a) Neogen Corp. (a) Sirona Dental Systems, Inc. (a) ZOLL Medical Corp. (a) Health Care Providers & Services5.2% Accretive Health, Inc. (a) HMS Holding Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Health Care Technology1.0% athenahealth, Inc. (a) Hotels, Restaurants & Leisure1.2% Biglari Holdings, Inc. (a) Buffalo Wild Wings, Inc. (a) Household Durables3.1% AptarGroup, Inc. Snap-On, Inc. Tupperware Brands Corp. Industrial Conglomerates2.2% Alleghany Corp. (a) Insurance2.2% American Financial Group, Inc. Argo Group International Holdings Ltd. Stewart Information Services Corp. Internet Software & Services 0.5% Ancestry.com, Inc. (a) Life Sciences Tools & Services1.0% Bruker Corp. (a) Machinery6.1% Applied Industrial Technologies, Inc. IDEX Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Robbins & Myers, Inc. Valmont Industries, Inc. Westport Innovations, Inc. (a) Marine0.9% Alexander & Baldwin, Inc. Metals & Mining1.4% Carpenter Technology Corp. GrafTech International Ltd. (a) Nondepository Credit Intermediation1.6% EZCORP, Inc. (a) Fifth Street Finance Corp. KKR Financial Holdings LLC Oil & Gas2.6% Bill Barrett Corp. (a) Swift Energy Co. (a) World Fuel Services Corp. Pharmaceutical and Medicine Manufacturing0.3% Nektar Therapeutics (a) Real Estate5.5% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductor & Semiconductor Equipment2.7% Cypress Semiconductor Corp. Semtech Corp. (a) Skyworks Solutions, Inc. (a) Semiconductor and Other Electronic Component Manufacturing1.5% Cavium, Inc. (a) Celestica, Inc. (a) Hittite Microwave Corp. (a) International Rectifier Corp. (a) Omnivision Technologies, Inc. (a) Software5.0% Informatica Corp. (a) Jack Henry & Associates, Inc. Parametric Technology Corp. (a) Progress Software Corp. (a) SolarWinds, Inc. (a) SuccessFactors, Inc. (a) Taleo Corp. - Class A (a) Specialty Stores2.1% Tractor Supply Co. Textiles, Apparel & Luxury Goods1.2% Wolverine World Wide, Inc. Thrifts & Mortgage Finance0.7% Provident Financial Services, Inc. Total Common Stocks (Cost $323,524,857) $ Principal Amount Value SHORT-TERM INVESTMENTS 2.1% Money Market2.1% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $7,287,282) $ TOTAL INVESTMENTS 100.0% (Cost $330,812,139) $ Other Assets in Excess of Liabilities 0.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge SMID Cap Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 98.4% Aerospace & Defense1.2% Esterline Technologies Corp. (a) $ Apparel Retail0.8% Under Armour, Inc. (a) Auto Components0.6% BorgWarner, Inc. (a) Biotechnology4.9% Alexion Pharmaceuticals, Inc. (a) Cepheid, Inc. (a) Luminex Corp. (a) Watson Pharmaceuticals, Inc. (a) Capital Markets1.3% Jefferies Group, Inc. Waddell & Reed Financial, Inc. Chemicals3.8% Albemarle Corp. Cabot Corp. FMC Corp. Methanex Corp. NewMarket Corp. Commercial Banks4.4% Cullen/Frost Bankers, Inc. Fifth Third Bancorp IBERIABANK Corp. Zions Bancorporation Commercial Services & Supplies1.7% Apollo Group, Inc. (a) Stericycle, Inc. (a) Communications Equipment1.2% Acme Packet, Inc. (a) Aruba Networks, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering0.6% Louisiana-Pacific Corp. (a) Containers & Packaging1.9% Crown Holdings, Inc. (a) Rock-Tenn Co. Diversified Consumer Services0.7% Coinstar, Inc. (a) Diversified Financial Services1.9% Affiliated Managers Group, Inc. (a) GATX Corp. Electric Utilities1.8% ITC Holdings Corp. Electrical Equipment2.2% AMETEK, Inc. EnerSys (a) Regal-Beloit Corp. Electronic Equipment & Instruments2.6% Amphenol Corp. - Class A Avnet, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services2.6% Helmerich & Payne, Inc. Oil States International, Inc. (a) Tetra Technologies, Inc. (a) Food Products2.2% Corn Products International, Inc. The J.M. Smucker Company Gas Utilities3.6% New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies3.1% Herbalife Ltd. IDEXX Laboratories, Inc. (a) Illumina, Inc. (a) Sirona Dental Systems, Inc. (a) Health Care Providers & Services3.7% Accretive Health, Inc. (a) Cerner Corp. (a) Owens & Minor, Inc. Universal Healthcare Services, Inc. Hotels Restaurants & Leisure1.7% Darden Restaurants, Inc. Panera Bread Co. (a) Household Durables3.2% Leggett & Platt, Inc. NVR, Inc. (a) Tupperware Brands Corp. Industrial Conglomerates1.2% Alleghany Corp. (a) Information Technology Services1.7% Syntel, Inc. Teradata Corp. (a) Insurance3.8% American Financial Group, Inc. Markel Corp. (a) RLI Corp. Internet Software & Services1.3% Ancestry.com, Inc. (a) Open Text Corp. (a) Machinery5.5% Dover Corp. Gardner Denver, Inc. Kennametal, Inc. Nordson Corp. Timken Co. Marine1.1% Alexander & Baldwin, Inc. Metals & Mining2.4% Compass Minerals International, Inc. GrafTech International Ltd. (a) Reliance Steel & Aluminum Co. Multi-Utilities & Unregulated Power1.8% OGE Energy Corp. Oil & Gas5.1% Bill Barrett Corp. (a) El Paso Corp. QEP Resources, Inc. Questar Corp. Whiting Petroleum Corp. (a) Paper & Forest Products2.2% Rayonier, Inc. Pharmaceutical and Medicine Manufacturing1.2% Perrigo Co. Railroads1.3% Genesee & Wyoming, Inc. (a) Real Estate4.8% Corporate Office Properties Trust Digital Realty Trust, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Semiconductor & Semiconductor Equipment3.2% Cypress Semiconductor Corp. FEI Co. (a) Skyworks Solutions, Inc. (a) Software4.4% Citrix Systems, Inc. (a) FactSet Research Systems, Inc. Informatica Corp. (a) Red Hat, Inc. (a) Rovi Corp. (a) TIBCO Software, Inc. (a) Specialty Retail0.9% O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods4.8% Lululemon Athletica, Inc. (a) Ross Stores, Inc. Tempur-pedic International, Inc. (a) VF Corp. Wolverine World Wide, Inc. Total Common Stocks (Cost $610,370,249) $ Principal Amount Value SHORT-TERM INVESTMENTS 0.7% Money Market 0.7% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $4,145,573) $ TOTAL INVESTMENTS 99.1% (Cost $614,515,822) $ Other Assets in Excess of Liabilities 0.9% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Global Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 98.7% Canada8.8% Barrick Gold Corp. $ Brookfield Asset Management, Inc. GlaxoSmithKline PLC Lululemon Athletica, Inc. (a) Potash Corp. of Saskatchewan, Inc. TD Bank Financial Group Finland2.9% Fortum Oyj Sampo Oyj France4.5% Compagnie Generale d'Optique Essilor International SA Publicis Groupe SA Schneider Electric SA Germany3.9% BASF SE Bayer AG Hong Kong1.2% Hang Lung Properties Ltd. Ireland1.2% Shire PLC Japan10.8% Bridgestone Corp. Canon, Inc. Hitachi Ltd. Honda Motor Co. Ltd. Mitsui Sumitomo Insurance Group Seven & i Holdings Co. Ltd. Netherlands1.6% Koninklijke KPN N.V. South Africa1.5% Barloworld Ltd. Sweden1.6% Svenska Handelsbanken AB Switzerland3.7% Nestle SA United Kingdom5.7% ARM Holdings PLC BHP Billiton PLC HSBC Holdings PLC Kingfisher PLC United States51.3% Altera Corp. Amazon.com, Inc. (a) Apple, Inc. (a) Chubb Corp. Citrix Systems, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) Costco Wholesale Corp. Crown Holdings, Inc. (a) Exxon Mobil Corp. Helmerich & Payne, Inc. JPMorgan Chase & Co. McKesson Corp. National Oilwell Varco, Inc. NetApp, Inc. (a) Occidental Petroleum Corp. OGE Energy Corp. Oracle Corp. Precision Castparts Corp. Qualcomm, Inc. Ross Stores, Inc. Rovi Corp. (a) Stanley Black & Decker, Inc. Stericycle, Inc. (a) The J.M. Smucker Company Union Pacific Corp. WellPoint, Inc. Wells Fargo & Co. Total Common Stocks (Cost $15,270,754) $ Principal Amount Value SHORT-TERM INVESTMENTS 1.6% Money Market 1.6% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $237,926) $ TOTAL INVESTMENTS 100.3% (Cost $15,508,680) $ Liabilities in Excess of Other Assets (0.3)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Skyline Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 99.2% Aerospace & Defense1.2% Esterline Technologies Corp. (a) $ Apparel Retail0.8% Under Armour, Inc. (a) Auto Components0.7% BorgWarner, Inc. (a) Biotechnology4.9% Alexion Pharmaceuticals, Inc. (a) Cepheid, Inc. (a) Luminex Corp. (a) Watson Pharmaceuticals, Inc. (a) Capital Markets1.3% Jefferies Group, Inc. Waddell & Reed Financial, Inc. Chemicals3.8% Albemarle Corp. Cabot Corp. FMC Corp. Methanex Corp. NewMarket Corp. Commercial Banks4.4% Cullen/Frost Bankers, Inc. Fifth Third Bancorp IBERIABANK Corp. Zions Bancorporation Commercial Services & Supplies1.7% Apollo Group, Inc. (a) Stericycle, Inc. (a) Communications Equipment1.2% Acme Packet, Inc. (a) Aruba Networks, Inc. (a) Riverbed Technology, Inc. (a) Construction & Engineering0.6% Louisiana-Pacific Corp. (a) Containers & Packaging1.9% Crown Holdings, Inc. (a) Rock-Tenn Co. Diversified Consumer Services0.7% Coinstar, Inc. (a) Diversified Finanical Services2.0% Affiliated Managers Group, Inc. (a) GATX Corp. Electric Utilities1.8% ITC Holdings Corp. Electrical Equipment2.3% AMETEK, Inc. EnerSys (a) Regal-Beloit Corp. Electronic Equipment & Instruments2.7% Amphenol Corp. - Class A Avnet, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services2.7% Helmerich & Payne, Inc. Oil States International, Inc. (a) Tetra Technologies, Inc. (a) Food Products2.2% Corn Products International, Inc. The J.M. Smucker Company Gas Utilities3.7% New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies3.1% Herbalife Ltd. IDEXX Laboratories, Inc. (a) Illumina, Inc. (a) Sirona Dental Systems, Inc. (a) Health Care Providers & Services3.7% Accretive Health, Inc. (a) Cerner Corp. (a) Owens & Minor, Inc. Universal Healthcare Services, Inc. Hotels Restaurants & Leisure1.7% Darden Restaurants, Inc. Panera Bread Co. (a) Household Durables3.2% Leggett & Platt, Inc. NVR, Inc. (a) Tupperware Brands Corp. Industrial Conglomerates1.2% Alleghany Corp. (a) Information Technology Services1.7% Syntel, Inc. Teradata Corp. (a) Insurance3.8% American Financial Group, Inc. Markel Corp. (a) RLI Corp. Internet Software & Services1.3% Ancestry.com, Inc. (a) Open Text Corp. (a) Machinery5.5% Dover Corp. Gardner Denver, Inc. Kennametal, Inc. Nordson Corp. Timken Co. Marine1.1% Alexander & Baldwin, Inc. Metals & Mining2.4% Compass Minerals International, Inc. GrafTech International Ltd. (a) Reliance Steel & Aluminum Co. Multi-Utilities & Unregulated Power1.8% OGE Energy Corp. Oil & Gas5.1% Bill Barrett Corp. (a) El Paso Corp. QEP Resources, Inc. Questar Corp. Whiting Petroleum Corp. (a) Paper & Forest Products2.3% Rayonier, Inc. Pharmaceutical and Medicine Manufacturing1.2% Perrigo Co. Railroads1.3% Genesee & Wyoming, Inc. (a) Real Estate4.8% Corporate Office Properties Trust Digital Realty Trust, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Semiconductor & Semiconductor Equipment3.3% Cypress Semiconductor Corp. FEI Co. (a) Skyworks Solutions, Inc. (a) Software4.4% Citrix Systems, Inc. (a) FactSet Research Systems, Inc. Informatica Corp. (a) Red Hat, Inc. (a) Rovi Corp. (a) TIBCO Software, Inc. (a) Specialty Retail0.9% O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods4.8% Lululemon Athletica, Inc. (a) Ross Stores, Inc. Tempur-Pedic International, Inc. (a) VF Corp. Wolverine World Wide, Inc. Total Common Stocks (Cost $57,072,240) $ Principal Amount Value SHORT-TERM INVESTMENTS 0.2% Money Market 0.2% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $100,650) $ TOTAL INVESTMENTS 99.4% (Cost $57,172,890) $ Other Assets in Excess of Liabilities 0.6% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Horizon Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 97.5% Aerospace & Defense4.2% Esterline Technologies Corp. (a) $ Moog, Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Apparel Retail3.8% Deckers Outdoor Corp. (a) The Buckle, Inc. Under Armour, Inc. (a) Auto Parts & Equipment0.5% Modine Manufacturing Co. (a) Biotechnology1.9% Cepheid, Inc. (a) Luminex Corp. (a) Building Products1.2% A.O. Smith Corp. Universal Forest Products, Inc. Capital Markets3.1% Jefferies Group, Inc. Knight Capital Group, Inc. - Class A (a) Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. Chemicals4.5% Cabot Corp. FMC Corp. Methanex Corp. Minerals Technologies, Inc. NewMarket Corp. Commercial Banks4.8% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. IBERIABANK Corp. National Penn Bancshares, Inc. TCF Financial Corp. Commercial Services & Supplies2.9% Coinstar, Inc. (a) Herman Miller, Inc. K12, Inc. (a) LeapFrog Enterprises, Inc. (a) PICO Holdings, Inc. (a) Communications Equipment2.1% Aruba Networks, Inc. (a) Polycom, Inc. (a) Riverbed Technology, Inc. (a) Computer Systems Design and Related Services1.5% SYNNEX Corp. (a) Syntel, Inc. Construction & Engineering0.5% MasTec, Inc. (a) Diversifed Financial Services0.5% GATX Corp. Electric Utilities2.5% Black Hills Corp. El Paso Electric Co. ITC Holdings Corp. Electrical Equipment2.0% EnerSys (a) Thomas & Betts Corp. (a) Electronic Equipment & Instruments2.9% Littelfuse, Inc. National Instruments Corp. ScanSource, Inc. (a) Trimble Navigation Ltd. (a) Energy Equipment & Services3.8% Atwood Oceanics, Inc. (a) Complete Production Services, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food & Staples Retailing0.4% The Fresh Market, Inc. (a) Food Products0.9% Corn Products International, Inc. Gas Utilities1.3% UGI Corp. General Merchandise0.5% Fred's, Inc. - Class A Health Care Equipment & Supplies4.0.% Gen-Probe, Inc. (a) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. (a) Neogen Corp. (a) Sirona Dental Systems, Inc. (a) ZOLL Medical Corp. (a) Health Care Providers & Services5.7% Accretive Health, Inc. (a) HMS Holdings Corp. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Health Care Technology1.0% athenahealth, Inc. (a) Hotels, Restaurants & Leisure1.2% Biglari Holdings, Inc. (a) Buffalo Wild Wings, Inc. (a) Household Durables2.9% AptarGroup, Inc. Snap-On, Inc. Tupperware Brands Corp. Industrial Conglomerates2.1% Alleghany Corp. (a) Insurance2.2% American Financial Group, Inc. Argo Group International Holdings Ltd. Stewart Information Services Corp. Internet Software & Services0.5% Ancestry.com, Inc. (a) Life Sciences Tools & Services1.0% Bruker Corp. (a) Machinery5.8% Applied Industrial Technologies, Inc. IDEX Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Robbins & Myers, Inc. Valmont Industries, Inc. Westport Innovations, Inc. (a) Marine1.0% Alexander & Baldwin, Inc. Metals & Mining1.4% Carpenter Technology Corp. GrafTech International Ltd. (a) Nondepository Credit Intermediation1.6% EZCORP, Inc. (a) Fifth Street Finance Corp. KKR Financial Holdings LLC Oil & Gas2.6% Bill Barrett Corp. (a) Swift Energy Co. (a) World Fuel Services Corp. Pharmaceutical and Medicine Manufacturing0.3% Nektar Therapeutics (a) Real Estate5.3% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductor & Semiconductor Equipment2.8% Cypress Semiconductor Corp. Semtech Corp. (a) Skyworks Solutions, Inc. (a) Semiconductor and Other Electronic Component Manufacturing1.6% Cavium, Inc. (a) Celestica, Inc. (a) Hittite Microwave Corp. (a) International Rectifier Corp. (a) Omnivision Technologies, Inc. (a) Software4.9% Informatica Corp. (a) Jack Henry & Associates, Inc. Parametric Technology Corp. (a) Progress Software Corp. (a) SolarWinds, Inc. (a) SuccessFactors, Inc. (a) Taleo Corp. - Class A (a) Specialty Stores2.0% Tractor Supply Co. Textiles, Apparel & Luxury Goods1.1% Wolverine World Wide, Inc. Thrifts & Mortgage Finance0.7% Provident Financial Services, Inc. Total Common Stocks (Cost $96,354,244) EXCHANGE TRADED FUNDS 0.3% iShares Russell 2000 Index Fund Total Exchange Traded Funds (Cost $242,838) $ Principal Amount Value SHORT-TERM INVESTMENTS 2.2% Money Market 2.2% $ STIT - Liquid Assets Portfolio $ Total Short-Term Investments (Cost $1,845,317) $ TOTAL INVESTMENTS 100.0% (Cost $98,442,399) $ Liabilities in Excess of Other Assets 0.0% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Shares of underlying mutual funds are valued at their respective NAVs.Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Global Fund. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by IronBridge pursuant to guidelines established by the Board of Directors. On January 21, 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends ASC 820, Fair Value Measurements and Disclosures (formerly FASB Statement No. 157), to require additional disclosures regarding fair measurements. Specifically, the amendment requires reporting entities to disclose i) the inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements for Level 2 and Level 3 positions; ii) transfers between all levels including Level 1 and Level 2 as well as the reason(s) for all transfers; and with respect to Level 3 positions, transfers out separately from transfers in; and iii) purchases, sales, issuances, and settlements on a gross basis in the Level 3 roll forward rather than as one net number. Examples of inputs that may be used in valuing Level 2 securities are current yields, current discount rates, credit quality, yields for comparable securities, and trading volume. The effective date of this guidance is for interim and annual periods beginning after December 15, 2009; however, the requirements to provide the Level 3 activity for purchases, sales, issuances, and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark security indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2011: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
